OPINION OF COURT.
The following is taken, verbatim, from the opinion.
RICHARDS, J.
The trial judge instructed the jury that if they found for the plaintiff, the measure of damages would be $550. We think this instruction was prejudicially erroneous. The provision in the lease regarding $550 is, in legal effect, an option given to the owner to purchase the rights of the lessee for that sum and contemplates that he shall have already taken possession. It is the contract price for the lease, if the lessor purchases it, and not damages nor penalty for its breach. As already stated, the owner had not parted with possession of the property to Shroyer and therefore, by the terms of the agreement, the amount named had not become payable. In no event could the amount be treated as liquidated damages because the damages are not uncertain nor difficult of proof, and the amount named js manifestly unconscionable and disproportionate to the actual damages suffered, there never having been any possession taken under the lease. Jones v. Stevens, 112 OS. 43; Norpac Realty Co. v. Schackne, 107 OS. 425. Whatever construction of the above quoted provision of the lease is adopted, the plaintiff would not be entitled to recover the specific sum of $550, but his recovery should be limited to the actual amount of damages suffered by reason of the breach of the lease, if there was a breach.
For the reasons given the judgment will be reversed and the cause remanded for a new trial.
(Lloyd, J. concurs. Williams, J. concurs in judgment.)